UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6136



JAMES CURTIS SOWELLS,

                                             Plaintiff - Appellant,

          versus


DILLON COUNTY DETENTION CENTER; JOHNNY SAPP,
Captain; ALL SUBORDINATES CORRECTION OFFICERS;
JUDGE DAVIS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0-06-cv-03284-CMC)


Submitted:   July 18, 2007                 Decided:   August 1, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Curtis Sowells, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Curtis Sowells seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) action.       We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

December 18, 2006.     The notice of appeal can be deemed filed, at

the earliest, on January 22, 2007.*     Because Sowells failed to file

a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.       We dispense with oral

argument   because   the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -